Petition for rehearing denied May 14, 1935                        ON PETITION FOR REHEARING                              (44 P.2d 162)
Plaintiffs' petition for a rehearing is predicated upon contentions that our previous decision erred in several particulars. In holding that none of these contentions reveal merit, we deem it necessary to express an opinion upon only one of them.
In this contention the plaintiffs argue that upon the death of John Piukkula the authority of the attorneys who had previously represented him was terminated, and that, therefore, no one could move in his behalf for the dismissal of the action brought by him. This is true. We assumed, however, when our previous decision was written that the attorneys who appeared in court merely called attention of the court to the fact of Piukkula's death so that the proper recitals could be made in the court's records indicating that the action had abated. We resorted to the word "dismissal" as an adoption of the language of the complaint. According *Page 331 
to 1 R.C.L., Abatement and Revival, page 20, § 10, abatement in instances of this character "is an entire overthrow or destruction of the suit so that it is quashed and ended". The ending of the action, of course, is due to the death and not to the order. Since the action was ended without trial, the consequences followed that are stated in our previous decision. The plaintiffs are mistaken if they infer that our decision in any way enlarged the rights of the defendant because of the abatement order. We mentioned the termination of Piukkula's action in showing that the plaintiffs could not enlarge their rights because of anything which had been done in his action.
The petition for a rehearing is denied. *Page 332